Order, entered on December 27, 1960, dismissing petition in an article 78 proceeding, unanimously affirmed. The time limitations in section B19-7.83 of the Administrative Code are directory and do not constitute a Statute of Limitations rendering action of the Pension Board outside these limitations nugatory. Petitioner failed to allege facts from which a reasonable conclusion could be drawn that the Medical Board acted arbitrarily or capriciously. Concur -—Botein, P. J., Rabin, Eager, Steuer and Noonan, JJ.